157 S.E.2d 649 (1967)
272 N.C. 134
Martha Laughlin TEAGUE
v.
Roger Edgar TEAGUE.
No. 700.
Supreme Court of North Carolina.
November 29, 1967.
*650 B. Gordon Gentry, G. C. Hampton, Jr., Greensboro, for plaintiff appellee.
Cahoon & Swisher, Greensboro, for defendant appellant.
PER CURIAM:
The record does not disclose the county in which plaintiff and defendant were divorced. Presumably the divorce was secured in Guilford County. The place, however, is immaterial, for the court in which an action for alimony without divorce (G.S. § 50-16) was instituted does not lose its custody jurisdiction to the court of another county in which an action for divorce is subsequently filed. In re *651 Custody of Sauls, 270 N.C. 180, 154 S.E.2d 327; Blankenship v. Blankenship, 256 N.C. 638, 124 S.E.2d 857. Defendant's contention that Judge Hasty lacked jurisdiction of the motion is without merit.
A court order affecting the custody or support of a minor child may always be modified when changed circumstances so require. G.S. § 50-13; G.S. § 50-16; 2 Lee, N.C. Family Law § 153 (1963). The record discloses that since Judge Armstrong made his order on 16 March 1966, changed conditions have affected the welfare of the two children. That order was, therefore, subject to modification by Judge Hasty. The facts which he found are supported by competent evidence and are binding on this Court. Williams v. Williams, 261 N.C. 48, 134 S.E.2d 227.
The amount which defendant should pay to plaintiff for the support of their two children was a matter for the trial judge's determination, reviewable only in case of an abuse of discretion. Rowland v. Rowland, 253 N.C. 328, 116 S.E.2d 795. The court had plenary authority to order defendant to turn over to plaintiff, for the use of the children, the home which the parties owned. Sguros v. Sguros, 252 N.C. 408, 114 S.E.2d 79; Wright v. Wright, 216 N.C. 693, 6 S.E.2d 555. Under the facts here disclosed, the arrangement appears to have been appropriate. Even with shelter thus provided for them, the sum of $30.00 a week ($1,560.00 a year) for the support of two school children, aged 17 and 12 respectively, will provide only minimum sustenance. Under all the circumstances disclosed, defendant could not reasonably expect to pay less.
Plaintiff's application for a modification of Judge Armstrong's order was necessitated by defendant's refusal to consider plaintiff's request for additional support for the children. Having thus forced her to apply to the court to secure for his children the support to which they are entitled, defendant cannot justly complain at being required to assist in the payment of plaintiff's necessary counsel fees.
The order of Judge Hasty is in all respects
Affirmed.